EXHIBIT 10.5
[Arbitron Inc. letterhead]
[Date]
[Name of Employee]
[Address of Employee]
[Address of Employee]
Dear [Name]:
     We are pleased to inform you that the Compensation Committee of the Board
of Directors of Arbitron Inc. (the “Company”) has selected you as someone
eligible for a potential, performance-based bonus (the “Award”) under the
Arbitron Inc. Performance Cash Award Program (the “Program”), which operates
under the Arbitron Inc. 2008 Equity Compensation Plan (the “Equity Plan”). In
addition to your regular compensation and the possibility of annual bonuses, the
Program will provide longer term incentive compensation, generally based on
three-year cycles.
     Assuming you remain employed by the Company or one of its affiliates until
the payment date for the first three-year cycle (January 1, 2010 — December 31,
2012), which we expect to be some time before March 15, 2013, you will be
potentially eligible to receive an Award payment based on the results of the
Company’s cumulative diluted earnings per share over the three year period and
on a series of additional performance factors about which you may receive
information from time to time. The Target Amount is not influenced by the price
of Arbitron common stock after the grant date. The Program also includes special
rules if a participant dies, becomes disabled, or retires (after reaching age 55
and 10 years of continuous service).
     Assuming the Company meets all goals at 100% and you remain employed, your
Award payment is targeted to be equal to $                    , which is the
Fair Market Value (as defined in the Equity Plan) of                      shares
of the Company’s common stock determined as of                     , the date
you are granted the Award (the “Target Amount” for purposes of the Program).
Your actual Award payment will go up or down depending upon the actual results
under the performance factors (and the Committee’s discretion), with no award
payment due in some circumstances and a potential payment in excess of the
Target Amount if the Company’s performance reaches or exceed 100% of the
Performance Goal(s), to a maximum of 150% of the Target Amount.
     In addition, the Company currently expects to start a new three-year cycle
in 2011, so the Program could potentially provide even more incentives.
* * * * * *
     Please note that the Board of Directors of the Company retains the right to
modify or terminate the Program or an employee’s participation under the Program
and that the terms and conditions of this Award are governed by the Program (a
copy of which is enclosed), which qualifies this letter in its entirety. Please
read this letter and the Program carefully. You

 



--------------------------------------------------------------------------------



 



should also retain copies of these documents for your records. Note also that
nothing in the Program or this letter changes your status as an at-will
employee.
     To receive the Award described in this letter, you are required to accept
it and all of the terms and conditions of the Program by countersigning a copy
of this letter in the space provided below. Your signature below is important
and evidences that you agree to be bound by all of the terms and provisions of
the Program, including provisions relating to Award payment calculations,
discretionary actions that the Committee or Board may take with respect to
Program-related matters, your consent to a clawback provision and to the
specified jurisdiction and waiver of jury trial, the Company’s right to withhold
taxes from Award payments, and other topics. If you agree to accept the Award
and to be bound by all of the terms and provisions of the Program, please return
the copy of this letter signed by you to                      at the Company.

         
 
  Very truly yours,    
 
       
 
 
 
   

I hereby accept the Award described above. I acknowledge having received and
read a copy of the Program, and I agree to be bound by all of the terms and
provisions of the Program. I UNDERSTAND THAT MY SIGNATURE BELOW AFFECTS
IMPORTANT LEGAL RIGHTS.
 
[Employee Name]
Date of Acceptance:                                         ]
Enclosures

-2-